Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on July 14th, 2022.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 13-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification is not enabled for circuitry that is configured to remove at least a portion of the bound COVID virus from the proteins of the at least one graphene field-effect transistor (cls. 5., nor is the specification enabled for the general “removing at least a portion of the bound COVID virus from the proteins…” as in cl. 18

The pertinent Wands Factors are described below and related with the above discussion, which further show that the claims lack a proper scope of enablement.
1) Level of ordinary skill in the art – a highly trained biochemist, electrical engineer and with a graduate level degree in biochemistry, organic chemistry, and electrical engineering.

2) Nature of the invention – development of an electrically self-cleaning/regenerating (selective removal of bound specific antigen/antibody complex) SARS-CoV-2 (COVID) testing field-effect transistor device and method thereof.
 
3) State of the prior art – Field-effect transistors (FET) are known for providing sensing device for ascertaining the presence of specific biological binding events occurring, such as antigen-antibody binding.  Further, it is known to wash the surface of the FET with elution buffer to remove bound complexes (i.e. bound antigen/antibody).  It is also known that reversing polarity of a FET can provide to remove any un-bound or non-specifically bound analytes or reactants from the surface.
However, the only prior art found to Asanov et al. (USPN 6,511,854) relates to a regenerable biosensor with an electrochemical method for dissociating specifically bound biological binding partners (i.e. antigen-antibody, avidin-biotin, enzyme-substrate, etc…see abstract).
Asanov discloses that regeneration of biosensors in removing specifically bound biological partners is difficult given the strong affinity of such binding complexes.  Asanov discloses that the particular electrochemical polarization method was found to stimulate dissociation of kinetically irreversibly bound biotin-streptavidin. Asanov further discloses that the proteins involved themselves greatly affect the resultant dissociation constant/dissociation lifetime.  Additionally, Asanov found that the polarization function applied greatly affects the ability to effectively dissociate a bound complex (herein including variables such as the wave function itself such as saw tooth or square wave, as well as the electrode potential changes provided as well as the cyclic timing and over a particular time period).  Asanov additionally noted that different applications (i.e. different binding partners) may require different potential cycles and may or may not include polarity shifts between positive and negative (abstract; lines 28-67, col. 2, lines 1-42, col.3, lines 13-35, col. 5, columns 9&10).
Asanov does not disclose application with determining the presence of SARS-CoV-2 (and thus with one or more proteins to bind COVID, wherein such proteins are spike antibodies to SARS-CoV-2).

4) Breadth of the claims – extremely broad as the claims encompass all potential manners of general “removal of at least a portion of the bound COVID from the proteins” and with respect to general “proteins configured to bind the COVID virus,” and including by configured circuitry as in claims 5 and 13. 

5) The level of predictability/amount of experimentation required – highly unpredictable given the breadth of the claims in combination with a lack of sufficient disclosure to the circuitry being configured to remove at least a portion of the COVID virus from the proteins.  While it is known the art and acknowledged in the specification that a buffer may be rinsed to remove the bound complex, the specification is devoid of adequate discussion to the electrical aspect of the circuitry being configured to remove at least a portion of the COVID virus from the proteins, and this is further seen with Applicant’s sole discussion thereto by way of “reversing the polarity.”
As discussed above, this is not known in the prior art outside of a singular reference to Asanov which also takes into account great detail of the necessary polarization function and highly variable nature of the application dependent upon the biological binding partners involved.
The disclosure lacks discussion to the particular proteins involved, their dissociation constants, and effective polarity shifts that would result in removal of  COVID virus from the proteins which are specifically bound to one another.
A general disclosure to merely applying a reversed polarity provides an extremely high degree of uncertainty as this disclosure is only found in the known prior art as providing for removing unbound or non-specifically bound analytes or reactants.
An unreasonable amount of experimentation would be required given the large nexus between that which has been disclosed by Applicant and that which is known in the prior art.  This is further buttressed by the fact that the best-applied prior art teaching of Asanov does not disclose COVID binding and what parameters were found to work (Asanov acknowledges that all binding partners will have unique binding energy and require particular polarization functions as discussed above).


6) Working Examples – 
The specification is devoid of working examples.  In par. [0085], the alternative discussion to the known method of rinsing with a buffer to detach bound virus is provided wherein Applicant merely generically sets forth reversing the gate polarity from positive to negative.  Herein, it is generally set forth that an exemplary gate voltage of +100 mv is changed to  -100mV without substantive evidence and disclosure thereto that shows such a nominal and categorical change from positive to negative affords removal/dissociation of the virus from the complementary antibodies.  This also goes against the prior art teachings of Asanov which provides that while a polarity change can be involved, there is also a particular applied polarization function necessary to induce dissociation of the antigen-antibody complex.  Applicant’s disclosure does not include any further detailed discussion or data supporting a general reversal of polarity providing to detach COVID virus from the specifically bound proteins.


Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing bound COVID virus from the proteins by way of rinsing with a buffer solution does not reasonably provide enablement for the more broad and general step of claim 18 to “remove at least a portion of the bound COVID virus from the protein…”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  The specification does not afford the breadth to a general method with “removal” as claimed herein, and is limited to rinsing with a buffer as described in pars. [0047,0084,0113] of the specification. Further, see the above discussion under 35 USC 112a and the enablement rejection wherein no other means of removing is sufficiently provided or enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The disclosure inadequately discusses the metes and bounds afforded to the claims (including all independent claims/dependents thereof to the system, apparatus, and method) and what is afforded and excluded by a “graphene field effect transistor,” and the architecture composition of such a field-effect transistor that is “graphene.”  This is likewise seen as with the prior recitation in the originally-filed claims  to “graphene-based.”
The term “graphene field effect transistor” in the claims is a nominal descriptor to the field effect transistor and the claims do not set forth the part(s) of FET which are composed of graphene or which part(s) include a coating or particulate amount of graphene, and the like, which suffice to yield a “graphene field effect transistor.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Field effect transistors are known in the art and have a known general composition of fundamental elements (three terminals, body material of semiconductor, applied voltage source, and ground generally speaking).  Further, graphene is a known material (and this is also generally discussed in par. [0033] of Applicant’s specification).  However, the specification inadequately discusses what part(s) of the field effect transistor are made of graphene, coated with graphene, and the like which provide to yield a “graphene field effect transistor” as claimed herein.
The disclosure is generic in its discussion to the desired usage of a graphene FET, and does not provide discussion to that architectural arrangement and incorporation of graphene that constitutes a “graphene field effect transistor.”
Examiner notes that par. [0036] speaks to a “sensing surface of the graphene,” and having such a graphene sensing surface be conjugated with a spike protein capture antibody, but this insufficiently provides for providing clear metes and bounds to what constitutes a “graphene-based field effect transistor” as claimed herein. 
Does Applicant intend to define the FET as including a graphene sensing surface on a particular part(s) of the FET to which the proteins/antibodies are attached?
Clarification is required.

Claims 5-7, 13-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 5, 13, and 18 (and thus dependents thereof) are indefinitely defined herein.
The steps that follow with the second instance of “…measure the new conductance…” that appears after the step of “…if levels of COVID virus do not exceed the predetermined threshold…” are not clearly understood in their intentions within these claims.
These steps are redundant and refers back to “the new conductance” which is the value connected with that which is yielded after removing some bound COVID from the proteins.
It appears that an intervening step is missing between these sections so as to affect a difference in the determination from the first set of qualitative steps to the second set.
Clarification is required.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 6 and 14 are indefinitely defined as the claim relates to “circuitry configured to remove…” while subsequently discussing rinsing…with buffer solution.
Herein, the circuitry is not drawn to some sort of electro-mechanical system for actuating a valve/pump arrangement with respect to a buffer reservoir supply, but is instead drawn to the electrical architecture of the field effect transistor itself.  The circuity is indefinitely defined and capable of providing such a rinsing operation as claimed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seo et al. (“Rapid detection of COVID-19 Causative Virus…”, ACS Nano Vol. 14, April 15th, 2020, pages 5135-5142), hereafter Seo.
With regard to claims 1-3, Seo discloses a graphene FET biosensor and circuitry configured to repeatedly monitor and determine presence of SARS-CoV-2 in the effluent, wherein the graphene FET is coated with a specific antibody against SARS-CoV-2 spike protein (abstract, fig. 1, for example).   With regards to claims 4, 16, and 17, Seo discloses repeatedly monitoring and determining SARS-CoV-2 presence as claimed, including applying a gate voltage, measuring a conductance, comparing the measured conductance to a threshold conductance, and determining whether levels of the COVID virus exceed a predetermined threshold as claimed (page 5139-5140, figs. 3-6, for example).  With regard to claim 8, Seo discloses a channel arranged above the at least one graphene field effect transistor (see the channel formed by the boundaries of the inner walls of the opposing electrodes [source/drain] and area above the graphene layer, fig. 1, for example).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Asanov et al. (USPN 6,511,854), hereafter Asanov.
Seo has been discussed above.
Seo does not specifically disclose removing at least a portion of the bound COVID virus from the proteins of the at least one graphene field-effect transistor, as in cls. 5, 13, and 18.
Seo does not specifically disclose such removing by rinsing with buffer solution, as in cls. 6, 14, and 19.
Seo does not specifically disclose such removing by reversing a polarity of the applied gate voltage as in cls. 7,15, and 20.
Asanov discloses a regenerable biosensor with electrochemical control for providing multiuse biosensor for determining the presence of a target analyte specifically bound (abstract).  Asanov discloses removing at least a portion of the bound antigens from the antibodies, wherein such removing may be accomplished by rinsing with buffer, rinsing with buffer in combination with electrochemical polarization, removal by electrochemical polarization, or removal by electrochemical polarization including a polarity shift (abstract; line 28, col. 9 – line 67, col. 10; lines 7-14, col. 3; lines 15-37, col. 5, figs 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify the device and method of Seo to provide the functionality and step of removing a portion of the COVID virus from the proteins such as taught by Asanov and by way of rinsing with a buffer solution or application of a reversed polarity so as to provide a regenerable biosensor in a flow cell system that affords continuous and reusable sensing applications to assess continual and plural immunoassays in a readily accessible fashion.
Further, as best understood in claims 5 and 18 (see above discussion under 35 USC 112 b/2nd), it would have been obvious to one of ordinary skill in the art to apply a second set of measurement/comparison steps so as to provide a safety and confirmation factor to match against the first set of steps in order to assure there is proper working order of the equipment generating the signals in the qualitative assay.



Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Setayesh et al. (US 2009/0267057), hereafter Setayesh.
Seo has been discussed above.  As discussed above, Seo discloses the particulars of claims 9-12 absent that of a housing as claimed.
Setayesh discloses a sensor system comprising at least field effect transistor and comprising a housing for one or more of the field effect transistors and electrical circuitry for signal processing (par. [0038], for example).
It would have been obvious to one of ordinary skill in the art to modify Seo to provide a housing for one or more field effect transistors and circuitry for signal processing such as taught by Setayesh in order to provide a containment structure that protects the principle elements of the device from potential outside contamination that could affect accuracy of the results.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Setayesh et al. (US 2009/0267057), hereafter Setayesh as applied to claims 9-12 and in further view of Asanov.
Seo/Setayesh has been discussed above.
Asanov has been discussed above as in claims 5-7 and 18-20 and equivocally applies herein.
It would have been obvious to one of ordinary skill in the art to modify the device Seo/Setayesh to provide the functionality and step of removing a portion of the COVID virus from the proteins such as taught by Asanov and by way of rinsing with a buffer solution or application of a reversed polarity so as to provide a regenerable biosensor in a flow cell system that affords continuous and reusable sensing applications to assess continual and plural immunoassays in a readily accessible fashion.
Further, as best understood in claim 13 (see above discussion under 35 USC 112 b/2nd), it would have been obvious to one of ordinary skill in the art to apply a second set of measurement/comparison steps so as to provide a safety and confirmation factor to match against the first set of steps in order to assure there is proper working order of the equipment generating the signals in the qualitative assay.
Response to Arguments
Applicant's arguments filed July 14th, 2022 have been fully considered but they are not persuasive.
With regards to claims 5-7, 13-15, and 18-20 rejected under 35 USC 112a as failing to comply with the enablement requirement, Applicant traverses the rejection.
Applicant assets that a showing of a lack of enablement requires more than conclusory assertions that the claims are unclear or that the features in the claims are not in the drawings.
Examiner asserts that Applicant has clearly mischaracterized the discussed enablement rejection presented in the body of the action, as the enablement rejection does not rely on conclusory assertions that the claims are unclear or that the features are not all shown in the drawings.
Examiner asserts that the rejection clearly sets forth the pertinent Wands Factors and detailed discussions therewith along with the inadequacies of the disclosure to the claimed subject matter.
Applicant’s general re-asserting of the general concepts of FETs, the washing thereof, and that reversing polarity may remove unbound or nonspecifically bound analytes does not suffice to provide enablement to the particular claim recitations discussed above.  
Examiner sets forth detailed discussion and rationale with respect to these elements and the particular claim recitations sought herein, wherein Applicant has not provided any particular arguments or evidence to rebut the positions made by the Examiner.  General rebuttal of the lack of enablement and assertion of enablement are insufficient to persuasively obviate the rejection of the claims under 35 USC 112a/1st.

Further, with regards to claims 1-20 rejected under 35 USC 112 b/2nd, Applicant asserts that “graphene-based” has been amended to “graphene.
Examiner asserts that this amendment remains to provide a likewise issue of indefiniteness as prior-discussed.
A “graphene FET” as with a “graphene-based FET” remains to provide a nominal descriptor to the FET absent providing clear metes and bounds as to which components of the FET, coatings thereto, and the like are composed of graphene in order to clearly show what FETs are afforded to be designated as a “graphene” FET and which are excluded from being designated as a “graphene” FET.
Reiterating a portion of the rejection in the body of the action is applicable here-
Field effect transistors are known in the art and have a known general composition of fundamental elements (three terminals, body material of semiconductor, applied voltage source, and ground generally speaking).  Further, graphene is a known material (and this is also generally discussed in par. [0033] of Applicant’s specification).  However, the specification inadequately discusses what part(s) of the field effect transistor are made of graphene, coated with graphene, and the like which provide to yield a “graphene field effect transistor” as claimed herein.
The disclosure is generic in its discussion to the desired usage of a graphene FET, and does not provide discussion to that architectural arrangement and incorporation of graphene that constitutes a “graphene field effect transistor.”
Examiner notes that par. [0036] speaks to a “sensing surface of the graphene,” and having such a graphene sensing surface be conjugated with a spike protein capture antibody, but this insufficiently provides for providing clear metes and bounds to what constitutes a “graphene-based field effect transistor” as claimed herein. 
Does Applicant intend to define the FET as including a graphene sensing surface on a particular part(s) of the FET to which the proteins/antibodies are attached?
Clarification is required.

With regards to claims 5-7, 13-15, 18-20, as well as claims 6 and 14, both rejected under 35 USC 112 b/2nd paragraph, Applicant asserts that the rejections are merely conclusory assertions.
Examiner asserts that the rejections provide detailed discussions to the issues of indefiniteness in the claims and Applicant’s general traversal of the claims by way of purported “conclusory statements” is unfounded and unpersuasive.  Further, Applicant has failed to provide any particular, substantive argument(s) to the issues presented in the body of the rejections.

With regards to claims 1-4, 8,16, and 17 rejected under 35 USC 102a1 as being anticipated by Seo, Applicant traverses the rejection.
Applicant asserts that Seo does not disclose circuitry configured to repeatedly monitor and determine presence of SARS-CoV-2 in the effluent.  Applicant asserts that SEo provides a FET-based biosensing device for detecting SARS-CoV-2 in clinical samples.
Examiner asserts that the recitation in question is drawn to the capability of the prior art’s circuitry to be able to repeatedly monitor COVID in effluent.
Examiner maintains that the circuitry of Seo is equivocally structured and arranged in as much as claimed and Applicant has failed to structurally distinguish the claimed device from that of the device of Seo. 
 Seo’s circuitry is fully capable of repeatedly monitoring COVID, and such may be done with respect to an effluent.  Further, the effluent is not a positively claimed element of the system and is drawn to a recitation of intended use as seen in the preamble of the claims by “…for viral monitoring in effluent…”  The system and including its circuitry of Seo is equivocally structured and arranged as claimed, and fully capable of being utilized in an effluent.  This is further seen in page 5140 of Seo which discloses real-time detection of SARS-CoV-2 and capability for field testing application.

Applicant further asserts that Asanov does not cure the deficiencies of Seo, as well as in claims 9-12 with respect to Setayesh.
As discussed above, there are no such deficiencies with respect to the base rejection of Seo, and the claims are maintained properly rejected for those reasons discussed above and in the body of the action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798